SUPREME COURT OF ARIZONA
                               En Banc


In the Matter of a Member of the  )    Arizona Supreme Court
State Bar of Arizona              )    No. SB-12-0039-AP
                                  )
RACHEL R. ALEXANDER,              )    Office of the Presiding
Attorney No. 20092                )    Disciplinary Judge
                                  )    No. PDJ20119002
                      Respondent. )
                                  )
                                  )    O P I N I O N
                                  )
__________________________________)


 Appeal of Hearing Panel Opinion and Disciplinary Order from the
            Office of the Presiding Disciplinary Judge


                          SUSPENSION ORDERED

________________________________________________________________


Rachel Alexander                                           Phoenix
In Propria Persona


John S. Gleason                                         Denver, CO
Alan C. Obye
James S. Sudler
Independent Bar Counsel
Attorney for State Bar of Arizona

________________________________________________________________


T I M M E R, Justice

¶1        This case presents our first opportunity to issue an

opinion on the propriety of findings made and discipline imposed
by a hearing panel under our new attorney-discipline procedures.

We accept the panel’s determination that Rachel R. Alexander

violated    Arizona    Rules        of    Professional       Conduct    (“ERs”)        1.1,

1.7(a)(1), 3.1, and 8.4(d) and former Arizona Supreme Court Rule

53(d) and (f).1       We disagree she violated ERs 1.7(a)(2), 3.4(c),

and 4.4(a).     We reduce her suspension to six months and, as a

condition for reinstatement, require her to take ten hours of

classes    focusing    on     the    ethical         responsibilities       of   Arizona

lawyers.

                                     BACKGROUND

¶2          Alexander was admitted to the State Bar of Arizona in

2000.     She met Andrew Thomas in 2004 while he was campaigning

for the office of Maricopa County Attorney.                         After Thomas was

elected,    Alexander       became        a    deputy     county   attorney      and    his

special assistant.       Alexander did not directly handle cases but

assisted    trial      lawyers       with          “behind-the-scenes       work”      and

performed non-legal tasks like disseminating information to the

public through websites, social media, and speeches.

¶3          Starting     in    2006,           the    Maricopa     County   Attorney’s

Office    (“MCAO”)    became     embroiled           in   well-publicized     disputes,

lawsuits,    investigations,             and   criminal     prosecutions      variously

1
     Effective January 1, 2011, Rule 53 was renumbered and
amended as Rule 54.    Throughout this opinion, we refer to the
former version of the rules as “former Rule ____” and the
current version as “Rule ____.” Unless otherwise indicated, we
cite to the current version of the Rules.
                                               2
involving members of the Maricopa County Board of Supervisors

(the “Board”), judges serving in the Maricopa County Superior

Court,    and   others.        These    disciplinary          proceedings      primarily

concern    Alexander’s        role     in        a   federal      civil     racketeering

(“RICO”) lawsuit filed by Thomas and Maricopa County Sheriff

Joseph    Arpaio   in    2009      against       the     Board,     its    members,    four

superior court judges, and others.

¶4          MCAO   and       the   Sheriff’s         Office    initially      considered

filing a civil RICO lawsuit against the Board in fall 2009 but

seemingly abandoned the idea after several attorneys, including

Deputy    County    Attorney         Peter       Spaw,     MCAO’s     designated       RICO

expert, advised against it due to a lack of supporting evidence.

Thomas    reconsidered        without       consulting        his    senior    advisors,

however, and directed Deputy County Attorney Lisa Aubuchon to

pursue the lawsuit.

¶5          On December 1, 2009, Aubuchon filed the RICO lawsuit

on behalf of Thomas and Arpaio in their official capacities.

She alleged that the defendants committed acts of bribery and

extortion as part of a conspiracy to hinder the investigation

and   prosecution       of   elected    officials,          county        employees,    and

their attorneys concerning the funding and construction of a

court tower in Maricopa County.

¶6          Days    after      the    lawsuit        was   filed,     Thomas    assigned

Alexander to the case because Aubuchon had a potential conflict

                                             3
of interest.          Alexander had no prior trial experience and only

minimal    knowledge         of   RICO.         According        to     Mark       Faull,     her

supervisor       for      deputy     county       attorney            duties,        Alexander

incompetently handled routine court matters, and he warned that

appointing Alexander as lead counsel in the RICO lawsuit would

be “inviting malpractice” as she lacked sufficient experience

and training.

¶7             Thomas     transferred      Alexander        to        work     under    Spaw’s

supervision.          MCAO    also   retained      the    law         firm     of    Ogletree,

Deakins, Nash, Smoak & Stewart (“Ogletree Deakins”) to provide

“advice, research and review of pleadings” in the RICO lawsuit,

but terminated the engagement two weeks later.                                Deputy County

Attorney Jeffrey Duvendack was also initially assigned to assist

Alexander but never did so.                  Although Spaw communicated with

opposing       counsel    and     Thomas   about    the     lawsuit           and    otherwise

worked    on    the     matter,    only    Alexander      appeared           as     counsel    of

record in the lawsuit after Aubuchon withdrew.

¶8             The    RICO    defendants        filed    motions         to       dismiss     the

complaint, and Alexander and Spaw drafted and filed responses.

While the motions were pending, Alexander and Spaw, with input

from Thomas, drafted and filed a first-amended complaint, which

added two counts.            The court rejected the pleading, concluding

MCAO was not entitled to amend the complaint without leave of

the court.        Alexander moved the court to either reconsider its

                                            4
order or grant plaintiffs leave to file the amended complaint.

The court never ruled on this motion or the motions to dismiss.

In early March 2010, the court granted the Sheriff’s motion to

substitute        out-of-state         counsel      for     MCAO.        One    week    later,

Alexander     and        the   Sheriff’s       new     attorneys         filed    a    notice

voluntarily dismissing the complaint.

¶9           Also in March 2010, at the request of the Executive

Director     of    the    State   Bar     of       Arizona,      Chief    Justice      Rebecca

White   Berch      appointed      independent         bar     counsel      to    investigate

and, as appropriate, prosecute allegations of ethical misconduct

against Thomas and other MCAO lawyers.                        Pursuant to former Rule

54(b)(4), bar counsel submitted a report of the investigation to

a probable cause panelist, who subsequently found probable cause

for counsel to file a formal complaint against Thomas, Aubuchon,

and Alexander.           Bar counsel filed a complaint in February 2011

alleging Alexander violated six ERs during her involvement in

the   RICO   lawsuit       and    violated         former     Rule   53(d)      and    (f)    by

failing      to     cooperate      and      furnish         information         during       the

disciplinary screening investigation.2

¶10          Because       bar    counsel      filed       the    complaint       after      the

effective         date    of     the     new       rules      governing         disciplinary

2
     The complaint also alleged thirty-three charges against
Thomas and twenty-eight charges against Aubuchon, which resulted
in an order by the hearing panel disbarring them.    The panel’s
findings regarding Thomas and Aubuchon and the discipline
imposed are not part of this appeal.
                                               5
complaints, a three-person hearing panel composed of a presiding

disciplinary        judge,      a    lawyer         volunteer,    and   a    non-lawyer

volunteer conducted the disciplinary hearing.                      Ariz. R. Sup. Ct.

52.   After a lengthy evidentiary hearing, the panel issued its

report finding that bar counsel had proven all charges against

Alexander.        It then suspended her from the practice of law for

six   months       and    one     day.       Alexander        timely    appealed,    and

enforcement of the panel’s suspension order was stayed pending

appeal.     We have jurisdiction pursuant to Article 3 and Article

6, Sections 1, 5(3), and 5(4) of the Arizona Constitution and

Supreme Court Rule 59(a).

                                         DISCUSSION

      I.        Professional Misconduct

¶11             Alexander    argues       bar       counsel   failed    to   prove   the

alleged misconduct by clear and convincing evidence.                           Ariz. R.

Sup. Ct. 58(j)(3).              Bar counsel satisfied this burden if he

showed     it    was     highly     probable        that   the   allegations    against

Alexander were true.            In re Curtis, 184 Ariz. 256, 261, 908 P.2d

472, 477 (1995).           We accept the panel’s factual findings unless

they are clearly erroneous.                Ariz. R. Sup. Ct. 59(l).            Findings

are clearly erroneous if they are not supported by reasonable

evidence.        In re Van Dox, 214 Ariz. 300, 304 ¶ 15, 152 P.3d

1183, 1187 (2007).



                                                6
             A.   ER 3.1:      Meritorious Claims and Contentions

¶12          ER 3.1 prohibits a lawyer from bringing or defending a

proceeding or asserting issues therein “unless there is a good

faith basis in law and fact for doing so that is not frivolous,

which may include a good faith and nonfrivolous argument for an

extension,    modification          or    reversal    of     existing   law.”         The

hearing    panel      found     that         Alexander     violated     ER     3.1     by

maintaining the RICO lawsuit because both the complaint and the

proposed amended complaint were legally and factually deficient,

and she failed to sufficiently investigate the validity of the

RICO allegations.

¶13          We apply an objective standard to assess whether a

legal proceeding is frivolous, but we use a subjective standard

to determine whether the lawyer acted in good faith.                             In re

Levine, 174 Ariz. 146, 153, 847 P.2d 1093, 1100 (1993).                                To

warrant    suspension,        the     evidence      must     demonstrate      that    the

lawyer knowingly violated ER 3.1.                   Id. at 153-54, 847 P.2d at

1100-01.     A lawyer’s motives and knowledge can be inferred from

the frivolousness of a claim.                     Id. at 154, 847 P.2d at 1101

(“[A]n    objective    standard          assumes    that   a   genuinely      frivolous

claim will be known to be frivolous by most lawyers.” (quoting

Geoffrey     C.   Hazard,      Jr.,      &   W.    William     Hodes,   The     Law    of

Lawyering: A Handbook on the Model Rules of Professional Conduct

331 (student ed. 1986))).

                                              7
¶14          Alexander does not dispute the panel’s finding that

the RICO lawsuit was frivolous.                    Instead, Alexander argues she

was unaware the lawsuit was frivolous and acted in good faith by

relying    on    representations         of       more    experienced      MCAO     lawyers

while she conducted a reasonable inquiry regarding the merits of

the RICO allegations.          Alexander contends she did not know that

Spaw and other lawyers had previously advised against filing a

RICO    lawsuit,       she   was   not    involved          in    filing    the     initial

complaint, she had no reason to doubt representations that MCAO

lawyers and detectives had properly investigated the allegations

underlying       the    RICO   lawsuit,           and     she    worked    under     Spaw’s

supervision.

¶15          The involvement of other lawyers in filing the RICO

complaint did not relieve Alexander of her ethical obligation to

ensure the RICO lawsuit was supported in law and fact.                             “What is

required of lawyers . . . is that they inform themselves about

the facts of their clients’ cases and the applicable law and

determine       that    they   can   make          good     faith    and    nonfrivolous

arguments in support of their clients’ positions.”                          ER 3.1 cmt.

2.     Alexander relies on Unioil, Inc. v. E.F. Hutton & Co., which

held that reliance on co-counsel “may in certain circumstances

satisfy an attorney’s duty of reasonable inquiry” imposed by

Federal Rule of Civil Procedure 11.                      809 F.2d 548, 558 (9th Cir.

1986), overruled in part on other grounds, Townsend v. Holman

                                              8
Consulting    Corp.,     929   F.2d   1358,      1362     (9th   Cir.    1990),   as

recognized by In re Keegan Mgmt. Co., 78 F.3d 431, 434-35 (9th

Cir. 1996).         But Alexander ignores Unioil’s warning that when

relying on another lawyer, “counsel must ‘acquire[] knowledge of

facts sufficient to enable him to certify that the paper is

well-grounded in fact,’” and therefore, “[a]n attorney who signs

the pleading cannot simply delegate to forwarding co-counsel his

duty of reasonable inquiry.”          Id. (citation omitted).

¶16          That     Alexander    worked        under     Spaw’s       supervision

similarly did not reduce her responsibilities under ER 3.1.                        A

lawyer remains bound by the Rules of Professional Conduct even

when working at another lawyer’s direction.                 ER 5.2(a).     We will

not   find   professional      misconduct     by    the    subordinate      lawyer,

however, “if that lawyer acts in accordance with a supervisory

lawyer’s     reasonable    resolution       of     an    arguable   question      of

professional duty.”       ER 5.2(b).

¶17          We accept that when Alexander was first assigned to

the RICO lawsuit she reasonably assumed Aubuchon had properly

investigated the RICO allegations before filing the complaint.

Alexander’s compliance with ER 3.1 instead turns on whether she

sufficiently informed herself about the applicable facts and law

to make good faith and nonfrivolous arguments in maintaining the

lawsuit.

¶18          The    evidence   adduced      at     the    disciplinary      hearing

                                        9
supports the panel’s finding that Alexander knowingly failed to

establish that factual and legal bases existed to continue the

RICO lawsuit.         Alexander was well aware when she substituted for

Aubuchon      that    the    complaint    was    deficient.           Two    days   before

Alexander filed her notice of substitution of counsel, Spaw,

whom she relied on as “the senior RICO attorney,” sent her an e-

mail relating his “deep and profound concern about the viability

of   [the     RICO]    action”     and    advising       her    that     the    complaint

appeared “legally deficient at every issue” making it “dead-on-

arrival.”      Spaw advised her to draft an entirely new complaint

rather than attempt to salvage the existing one.                             Days later,

Spaw told Alexander she needed to “find the investigative file,”

emphasizing      that        “without     access        to     the     detailed         facts

supporting this suit,” all efforts to “‘research’ a way out of a

dismissal      with     prejudice”       would     be        “tantamount       to   simply

rearranging the deck chairs on the Titanic.”                         Contemporaneously,

a    lawyer    from     Ogletree    Deakins       told        Alexander,       Spaw,         and

Duvendack      that    the    complaint    was     “weak,”       particularly           as    it

concerned      the    judge    defendants,       and     it    “would       have    a    real

problem even standing up to an initial challenge.”                           Alexander’s

own research confirmed she needed to “beef up” the complaint

with “more details and facts and allegations” in order to avoid

dismissal.       See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007) (holding complaint must state a claim “plausible on its

                                           10
face” to avoid dismissal).

¶19          Despite     the    warnings         from    other       more     experienced

lawyers and the results of her research, Alexander failed to

confirm   the    existence      of    any    meaningful        evidence        to    support

plausible RICO claims.              Alexander testified at the disciplinary

hearing that she maintained the RICO lawsuit in good faith by

reviewing     “hundreds        of     documents”        collected       by      the        MCAO

executive division and hearing from “everyone [she] talked to in

the   office”    that    judges      were   trying      to    stop    prosecutions          of

Board members.          But this review did not enable Alexander to

correct the deficiencies in the complaint by alleging specific

facts   supporting       the   claims       of   racketeering         activity.            For

example, in the proposed amended complaint, Alexander repeated

Aubuchon’s      allegation      that     defendants          conspired        to     “commit

bribery   and/or    extortion”        but    did   not       identify    or     state      any

facts   plausibly       supporting      this     allegation.            When       asked    to

identify the factual bases for these allegations and others at

the disciplinary hearing, Alexander was unable to do so, with

one   exception,3 and      instead       either     vaguely      repeated           that   the


3
     As evidence of defendants’ alleged common plan to hinder
prosecution, Alexander cited anticipated testimony from lawyer
Jack LaSota that Board member Don Stapley had told Maricopa
County Superior Court Presiding Judge Barbara Mundell “that if
she hired [lawyer] Tom Irvine to represent them, then she would
get the Court Tower.”   But LaSota testified he did not recall
speaking to anyone at MCAO about this statement.    Had he been
interviewed, LaSota would have related he had no direct
                                            11
“hundreds     of     documents”        and        other    prosecutors’       “statements”

supported the allegations or stated she could not recall the

bases.       Similarly,       when     asked        what    facts    substantiated      the

statement in her response to the motions to dismiss that “[t]he

defendants     have       been    able       to     obstruct    Maricopa       County   law

enforcement        officers      and     retaliate         against    their     agencies,”

Alexander answered she did not recall, despite the seriousness

of the allegation and the fact she had authored it less than two

years    before     the    hearing.           The    panel     was    justified    in   not

accepting Alexander’s testimony and finding she never identified

plausible evidence to support the RICO claims.

¶20          The evidence also supports a finding that Alexander

knew her factual inquiry was inexcusably deficient.                             Alexander

never obtained Aubuchon’s investigative file.                           As late as one

week before plaintiffs voluntarily dismissed the RICO lawsuit,

Aubuchon refused to produce the file because the investigative

material purportedly related to an ongoing investigation.                               And

Alexander never enlisted the investigative services of either

the Sheriff’s Office or MCAO’s investigation division, never saw

a   police   report       concerning      allegations          of    criminal    activity,

and, despite the then-recent nature of events, could not recall



knowledge of such a conversation but had heard it as a “rumor”
and “gossip.”    Alexander’s belief about LaSota’s anticipated
testimony did not show she had identified a factual basis for
her allegation of a common plan.
                                              12
at    the   disciplinary      hearing        whether            she   ever   located    anyone

familiar with an investigation of the RICO allegations.

¶21          Although      Alexander        could       not       identify    any     facts   to

plausibly support the RICO lawsuit and knew the complaint was,

in Spaw’s words, “dead on arrival,” she nevertheless filed an

opposition to its dismissal.                  And because Alexander knew the

lawsuit was frivolous, she cannot escape responsibility for her

misconduct by blaming Spaw.              ER 5.2 cmt. 1 (“[I]f a subordinate

filed a frivolous pleading at the direction of a supervisor, the

subordinate       would    not   be     guilty         of    a    professional       violation

unless      the    subordinate        knew        of        the       document’s     frivolous

character.”);        see    also      id.     cmt.          2     (“When     lawyers     in    a

supervisor-subordinate relationship encounter a matter involving

professional judgment as to ethical duty, the supervisor may

assume responsibility for making the judgment. . . . [But] [i]f

the question can reasonably be answered only one way, the duty

of both lawyers is clear and they are equally responsible for

fulfilling        it.”).      For     all     these             reasons,     the    panel     was

justified     in    finding      that       Alexander            knowingly     maintained      a

frivolous lawsuit in violation of ER 3.1.

             B.    ER 4.4(a):       Respect for Rights of Others

¶22          The    hearing      panel      found       that      Alexander        violated   ER

4.4(a), which prohibits lawyers in the course of representing

clients from “us[ing] means that have no substantial purpose

                                             13
other than to embarrass, delay, or burden any other person.”

Specifically, the panel concluded that Alexander’s failure to

specify evidence of racketeering, bribery, or any other crime in

the    proposed      amended     complaint           demonstrated    she      pursued    the

lawsuit as “political payback” for Thomas.

¶23           To determine whether Alexander’s means in representing

Thomas    and     Arpaio       had        a    substantial       purpose      other     than

embarrassing,        delaying,       or       burdening   the    RICO    defendants,      we

examine her motives.           In re Levine, 174 Ariz. at 154, 847 P.2d

at    1101.     In    doing      so,      we     consider      Alexander’s     subjective

perspective, but we ultimately apply an objective standard to

determine whether she violated ER 4.4(a).                         Id.      As the Kansas

Supreme Court reasoned in addressing Kansas’ counterpart to ER

4.4(a), “[a] lawyer cannot escape responsibility for a violation

based    on    his    or   her       naked       assertion      that,    in    fact,     the

‘substantial purpose’ of conduct was not to ‘embarrass, delay,

or burden’ when an objective evaluation of the conduct would

lead a reasonable person to conclude otherwise.”                         In re Comfort,

159 P.3d 1011, 1020 (Kan. 2007).

¶24           Bar counsel argues that he proved the violation by

showing the lack of any legal or factual basis for the RICO

lawsuit and that Alexander was “adamant” the suit continue.                               It

does    not   necessarily       follow         from    these    facts,     however,     that

Alexander was motivated to pursue the RICO lawsuit as a means of

                                                14
“political payback.”           Whatever Thomas’s and Aubuchon’s motives

for pursuing the RICO lawsuit may have been, they cannot be

attributed to Alexander without evidence she shared them.                           But

no evidence showed Alexander had any involvement in the disputes

between MCAO and the RICO defendants or that she was personally

affected by any defendant’s alleged misdeeds.4                   She did not serve

as one of Thomas’s senior advisors, she was not involved in the

decision to initiate the lawsuit, and she did not ask to be

assigned to the case.            At most, the evidence showed Alexander

was motivated to pursue the RICO lawsuit in order to please

Thomas,    thereby    furthering       her     career    at    MCAO.      For   these

reasons, we reject the panel’s finding that Alexander violated

ER 4.4(a).

             C.    ER 1.1:     Competence

¶25          The   hearing     panel     found    that   Alexander       violated    ER

1.1,      which     requires      a      lawyer     to        “provide     competent

representation       to    a   client”    by     employing      “legal    knowledge,

skill, thoroughness and preparation reasonably necessary for the

representation.”          The panel relied on expert testimony that the

4
     In 2007, at Thomas’s request, Alexander compiled a list of
“comments by judges critical of [Thomas] and [MCAO] office
policies.” Although this task undoubtedly informed Alexander of
Thomas’s concern about what judges communicated about him, it
did not involve her in any such disputes or provide a basis to
infer that she bore any grudges.     Consequently, we reject bar
counsel’s contention that Alexander’s performance of this
assignment evidenced a motive two years later to burden or
embarrass some of the listed judges in the RICO lawsuit.
                                          15
RICO    complaint         and    proposed     amended       complaint      did     not    meet

minimal standards and the fact that Alexander, in responding to

motions to dismiss, asked the district court to act outside its

adjudicative role by advising how RICO law could be changed to

prospectively avoid dismissals of similar lawsuits.                                Alexander

does     not    contest         that   the    complaint       and       proposed     amended

complaint were deficient but argues she nevertheless provided

ethically      competent        representation         by   educating      herself        about

RICO issues while working at the direction of Spaw and other

more     experienced        lawyers.          Bar   counsel           counters     that    she

violated       ER   1.1    because      she    maintained         a    fatally     defective

lawsuit.

¶26            A lawyer’s negligence in handling a matter does not

necessarily constitute a violation of ER 1.1.                          In re Curtis, 184

Ariz.    at    261,   908       P.2d   at    477.      A    lawyer     crosses     the     line

between       negligence        and    unethical    incompetence          by     failing     to

possess or acquire the legal knowledge and skill necessary for

the representation or by neglecting to investigate the facts and

law as required to represent the client’s interests.                             See id. at

262, 908 P.2d at 478; see also ER 1.1 cmts. 1-2, 4-5.                                        In

deciding whether a lawyer violated ER 1.1, “[t]he focus is not

on whether a lawyer may have neglected a particular task, but

rather whether his or her representation in the ‘broader context

of      the     representation’             reflects        the       knowledge,      skill,

                                              16
thoroughness, and preparation that the rule requires.”                                In re

Obert, 282 P.3d 825, 837-38 (Or. 2012) (quoting In re Magar, 66

P.3d 1014, 1022 (Or. 2003)).               We employ an objective standard to

assess competent representation.                  Id. at 837.

¶27         The       evidence       supports       the      panel’s        finding     that

Alexander violated ER 1.1.                 First, Alexander lacked the legal

knowledge and skill to represent Thomas and Arpaio in the RICO

lawsuit.         When      she     substituted       as    counsel      for     Aubuchon,

Alexander had minimal litigation experience and had never tried

a case.     ER 1.1 cmt. 1 (noting that factors used to determine

requisite knowledge and skill “include the relative complexity

and specialized nature of the matter” and “the lawyers’ general

experience”).         In the years preceding her representation in the

RICO     lawsuit,       Alexander’s        duties      primarily        involved        non-

litigation-related          tasks     such    as     serving     on     a     MCAO     grant

committee, acting as MCAO’s social media liaison, and making

community presentations.              And according to Faull, Alexander’s

performance of basic court coverage duties was deficient.                                   In

sum, Alexander was not sufficiently skilled to represent Thomas

and    Arpaio    in   a    civil    RICO    lawsuit,       which,     according       to    an

expert    witness,        typically    involves       “amazingly       complex”       issues

that challenge even seasoned lawyers.

¶28             Alexander        correctly        contends     that     a     lawyer       can

acquire    competence        through       study     and     association       with     more

                                             17
experienced        lawyers.         See   id.    cmt.     2     (“A    lawyer   can   provide

adequate      representation              in    a     wholly      novel     field     through

necessary study. Competent representation can also be provided

through the association of a lawyer of established competence in

the   field       in     question.”),           cmt.      4     (“A    lawyer   may    accept

representation where the requisite level of competence can be

achieved by reasonable preparation.”).                            But the record belies

Alexander’s        contention         that      she    attained        competence     in    this

manner.      When Alexander substituted as counsel, one defendant

had already moved to dismiss the complaint and other defendants

quickly followed.              Alexander had insufficient time to educate

herself     about       RICO    to    enable        her   to     competently       assess    the

viability     of       the    complaint,        draft     an     amended    complaint,       and

respond     to     the       motions.          And     although        Alexander    initially

thought     she     would       receive        assistance        from     experienced       RICO

counsel, that expectation quickly vanished.                               Spaw immediately

informed her that he had little experience with federal RICO

lawsuits and she likely had a better sense of the relevant facts

and law than he did.                Ogletree Deakins’ services were terminated

after two weeks, and Duvendack never assisted Alexander.                                     The

best evidence of Alexander’s lack of legal skill and knowledge

and   her   inability          to    sufficiently             attain    competency    through

study and association with other lawyers is her defense of the

legally deficient complaint and her proposed amended complaint,

                                                18
which was likewise legally deficient.

¶29          Second,    for      the    reasons       previously        explained,      see

supra   ¶¶    18-21,    Alexander        violated          ER   1.1     by    failing    to

sufficiently investigate the factual and legal bases for the

RICO lawsuit.       See ER 1.1 cmt. 5 (“Competent handling of a

particular    matter    includes        inquiry       into      and   analysis    of    the

factual and legal elements of the problem, and use of methods

and procedures meeting the standards of competent practitioners.

It also includes adequate preparation.”).

¶30          We   reaffirm       that    a        lawyer’s      negligence     does     not

necessarily constitute a violation of ER 1.1.                         In re Curtis, 184

Ariz. at 261, 908 P.2d at 477.                       But considering Alexander’s

responsibilities       in   a    complex      RICO     lawsuit        relative    to    her

limited legal experience and insufficient preparation, we agree

with the panel she violated ER 1.1.                   Although we can appreciate

Alexander’s apparent desire to fulfill Thomas’s assignment, she

was   ethically    required       to    assess       her     legal    skill    level    and

refuse the assignment as beyond her capabilities.

             D.   ER 1.7:       Conflict of Interest:             Current Clients

¶31          ER 1.7(a)(1) prohibits a lawyer from representing one

client directly adverse to another client.                      The panel found that

Alexander violated ER 1.7(a)(1) by suing the Board while her

office simultaneously served as the Board’s lawyer.                             Alexander

argues this finding is erroneous because the Board had fired

                                             19
MCAO as its lawyer before the RICO lawsuit was filed.

¶32          In December 2008, the Board declared that MCAO had a

conflict     of   interest      representing    the   Board    due       to    ongoing

disputes.     Consequently, the Board retained private counsel to

advise it, created its own “General Litigation Department,” and

refused to send new civil litigation matters, except tax cases,

to MCAO’s civil division.            MCAO disputed the legality of the

Board’s action and filed an action seeking declaratory relief.

Because the Board-declared conflict was pending when Alexander

maintained        the   RICO     lawsuit,      she    argues       she        did    not

simultaneously act as the Board’s lawyer and therefore did not

violate ER 1.7(a)(1).

¶33          Unquestionably, the lawyer-client relationship between

MCAO   and   the    Board      continued    during    the   life    of    the       RICO

lawsuit.     First, A.R.S. § 11-532(A)(9) required MCAO to act as

the Board’s legal advisor and represent it in civil disputes.5

Cf. Bd. of Supervisors of Maricopa Cnty. v. Woodall, 120 Ariz.

379, 382, 586 P.2d 628, 631 (1978) (holding that a board of

supervisors lacks ability to retain outside counsel to perform a

county attorney’s duties unless the county attorney refuses to

5
     Our court of appeals, relying on A.R.S. § 11-532(A)(9) and
Board of Supervisors of Maricopa County v. Woodall, 120 Ariz.
379, 586 P.2d 628 (1978), ultimately held that the Board lacked
authority to retain non-MCAO lawyers to advise and represent the
Board except under certain circumstances and on a case-by-case
basis.   Romley v. Daughton, 225 Ariz. 521, 527 ¶¶ 28-29, 241
P.3d 518, 524 (App. 2010).
                                       20
act, is incapable of doing so, or is unavailable).                          Alexander

effectively         acknowledged         the       continuing          lawyer-client

relationship by alleging in the proposed amended complaint that

the Board had “unlawfully usurped plaintiff Thomas’s authority

to serve as legal counsel to the Board and to defend Maricopa

County in civil actions.”             Second, even if the Board’s actions

were   lawful,      MCAO    continued    to    represent       the   Board       on   tax

matters    and     the   Board   only   referred      new   civil    cases       to   its

General Litigation Department, presumably leaving pending cases

with MCAO.       In sum, MCAO and the Board had an existing lawyer-

client     relationship      during     the    RICO    lawsuit,      and    Alexander

violated ER 1.7(a)(1) by perpetuating the RICO lawsuit against

the Board.

¶34          The    panel    also     found    that     Alexander      violated        ER

1.7(a)(2), which prohibits a lawyer from representing a client

if “there is a significant risk that the representation . . .

will be materially limited . . . by a personal interest of the

lawyer.”     The panel determined that Alexander violated this rule

because her judgment was limited by “self-interest and personal

animosity.”        For the reasons previously explained, see supra ¶

24, the evidence does not reflect that Alexander pursued the

RICO lawsuit for reasons of personal animus or self-interest.

¶35          Bar     counsel     nevertheless         argues    that       the    panel

properly     imputed       Thomas’s     personal      interests      to     Alexander

                                         21
pursuant      to     ER    1.10(a),          which       prohibits      a     lawyer       from

representing a client when another lawyer in the firm would be

prohibited from doing so due to a conflict of interest.                                       A

conflict of interest based on the prohibited lawyer’s personal

interests, however, will not be imputed unless a significant

risk exists that the associated lawyer’s representation would be

materially limited.          ER 1.10(a).              The lawyer’s representation is

“materially        limited”      if        the        prohibited     lawyer’s       personal

interests would adversely affect the associated lawyer’s loyalty

to the client or threaten the confidentiality of information.

Id.   cmt.    3    (“The    rule      in     paragraph         (a)   does     not   prohibit

representation       where    neither         questions        of    client    loyalty      nor

protection of confidential information are presented.”).                                    Bar

counsel does not explain how Thomas’s animosity towards the RICO

defendants threatened either Alexander’s loyalty to Thomas and

Arpaio   or      confidential      information,            and    the   record      does    not

reveal such a threat.            We therefore reject the panel’s finding

that Alexander violated ER 1.7(a)(2).

              E.    ER 3.4(c):        Fairness to Opposing Party and Counsel

¶36           The panel found that Alexander violated ER 3.4(c) by

basing     the     RICO    lawsuit      in       part     on     allegations     that      some

defendants had initiated bar complaints against Thomas and other

MCAO lawyers, even though Rule 48(l) prohibits civil lawsuits

against bar complainants.                  ER 3.4(c) prohibits a lawyer from

                                                 22
“knowingly    disobey[ing]        an    obligation       under    the     rules      of   a

tribunal except for an open refusal based on an assertion that

no valid obligation exists.”             Although Alexander raises multiple

challenges    to     the    panel’s     finding,    the    dispositive         issue      is

whether she “knowingly” violated Rule 48(l).

¶37          Alexander “knowingly” violated Rule 48(l) only if she

had actual knowledge of the rule when she maintained the RICO

lawsuit.     ER 1.0(f) (defining “knowingly” as “actual knowledge

of the fact in question”).             A showing that Alexander should have

known her conduct violated Rule 48(l) is insufficient to prove a

violation of ER 3.4(c).              In re Tocco, 194 Ariz. 453, 457 ¶ 11,

984 P.2d 539, 543 (1999).

¶38          The    record     does     not    contain    clear     and    convincing

evidence     that        Alexander      knowingly        violated       Rule      48(l).

Alexander was not asked at the hearing about her awareness of

Rule 48(l), and she testified she could not recall researching

“the   nature       of     immunity     provided    to     complainants         in     Bar

proceedings” before filing the proposed amended complaint.                             The

motions to dismiss the complaint argued that defendants were

immune from civil liability for initiating bar complaints, but

none cited Rule 48(l) or cases relying on that rule.                           Although

Alexander     may    have     been     negligent    by    maintaining       the      RICO

lawsuit in ignorance of Rule 48(l), no evidence establishes she

actually knew of her violation.                We therefore reject the panel’s

                                          23
finding that Alexander violated ER 3.4(c).

              F.    ER 8.4(d):          Misconduct

¶39           ER    8.4(d)      provides     “[i]t       is    professional     misconduct

for a lawyer to . . . engage in conduct that is prejudicial to

the administration of justice.”                   The panel found that Alexander

violated this ER by maintaining the RICO lawsuit against the

judges, who were absolutely immune from civil damages lawsuits.

According      to     the    panel,       Alexander,          along    with    Thomas     and

Aubuchon,     “pursued       the    RICO     action       to    retaliate      against     the

named      judges    and     to    intimidate       the       judges    of    the    Superior

Court,” thereby prejudicing the administration of justice.

¶40           Alexander argues the panel erred because no evidence

suggests she intended to retaliate against or intimidate judges.

But   ER    8.4(d)       does     not    require     a    mental       state   other      than

negligence.         In re Clark, 207 Ariz. 414, 418 ¶ 16, 87 P.3d 827,

831 (2004).         Consequently, for purposes of assessing a violation

of    ER    8.4(d),      Alexander’s        motives       in    maintaining         the   RICO

lawsuit are immaterial.

¶41           Alexander also contends the panel erred because it was

debatable whether the defendant judges were immune from civil

liability.          We   disagree.         Judges     are      absolutely      immune     from

civil damages lawsuits based on judicial acts taken within their

subject matter jurisdiction, “even when the judge is accused of

acting maliciously and corruptly.”                        Piersen v. Ray, 386 U.S.

                                             24
547, 554 (1967); accord Stump v. Sparkman, 435 U.S. 349, 356

(1978); Acevedo v. Pima Cnty. Adult Prob. Dep’t, 142 Ariz. 319,

321, 690 P.2d 38, 40 (1984).6              A judge loses that immunity only

when acting in a non-judicial capacity or in “complete absence

of    all    jurisdiction.”         Mireles     v.    Waco,   502    U.S.    9,   11-12

(1991); see also Acevedo, 142 Ariz. at 321, 690 P.2d at 40

(“[Judges] are not liable in a civil action for damages for

their judicial acts, even when such acts are in excess of their

jurisdiction or are alleged to have been done maliciously or

corruptly.”).

¶42            Alexander unquestionably maintained the RICO lawsuit

against the judges for judicial acts taken in criminal cases

over    which       the   judges   had   subject     matter   jurisdiction.         For

example, the complaint and proposed amended complaint alleged as

racketeering acts that one judge ignored state law in quashing a

grand jury subpoena and in disqualifying MCAO from investigating

court       tower    project   expenditures,         and   another   judge    wrongly

failed to recuse himself from presiding over a criminal case and

then issued an improper ruling.                    Alexander’s response to the


6
     Alexander argues she presented authority in her response to
the motions to dismiss that the judges were not immune from the
RICO lawsuit. The cases cited by Alexander did not support her
position because they either involved a claim for injunctive
relief rather than civil damages, Pulliam v. Allen, 466 U.S.
522, 524 (1984), or concerned criminal RICO charges, United
States v. Maloney, 71 F.3d 645, 649 (7th Cir. 1995); United
States v. Grubb, 11 F.3d 426, 430 (4th Cir. 1993).
                                           25
motions    to   dismiss       the    complaint         highlighted        that    the    RICO

claims     against      the     judges        stemmed          from      their     rulings:

“Defendant judges willfully acted unlawfully by ignoring the law

and issuing rulings shielding themselves and other defendants

from     investigation       and     prosecution.”               The    judges’        rulings

constituted judicial acts, as they were acts typically performed

by judges and involved cases.                 See Ashelman v. Pope, 793 F.2d

1072,    1075-76      (9th    Cir.    1986)       (listing       factors    relevant       in

deciding whether an act is judicial, including whether it is a

function normally performed by a judge and relates to a case).

Consequently, the defendant judges were immune from the claims

alleged in the RICO lawsuit.

¶43          Alexander finally argues that because the judges only

testified they were adversely affected by the filing of the RICO

lawsuit,     maintaining        the       lawsuit        did      not     prejudice        the

administration of justice.                We readily reject this argument.                   A

violation    of    ER   8.4(d)       turns    on       whether    a     lawyer’s       conduct

prejudiced      the     administration            of    justice        rather    than     the

particular      persons      affected.            Judicial       immunity       from     civil

damages    lawsuits      exists      to    assure       that     judges     will       perform

judicial functions independently and without fear of personal

consequences, thereby facilitating the proper administration of

justice.     See Stump, 435 U.S. at 355-56 (“As early as 1872, the

Court recognized that it was ‘a general principle of the highest

                                             26
importance        to     the    proper        administration         of    justice    that     a

judicial officer, in exercising the authority vested in him,

[should]    be     free        to    act     upon    his    own   convictions,        without

apprehension of personal consequences to himself.’” (alteration

in    original)        (quoting       Bradley        v.    Fisher,    80    U.S.     335,    347

(1871)).        Alexander impeded the administration of justice by

demonstrating to all judges in Maricopa County that they risked

having to defend against a civil damages lawsuit if they made

rulings that displeased MCAO.                        We agree with the panel that

Alexander violated ER 8.4(d) by maintaining the RICO lawsuit

against the defendant judges.

             G.        Former Rule 53:          Failure to Cooperate

¶44          The       panel        found    that    Alexander       failed    to    promptly

respond    to     bar     counsel’s          screening      investigation       letter       and

instead    filed         numerous           “meritless,      frivolous        and    dilatory

motions, replies, and special actions” with the probable cause

panelist and this Court in an effort to “delay, obstruct and

burden” the screening investigation.                          According to the panel,

Alexander’s       conduct       justified        application         of    former    Rule    53,

which authorized discipline against any lawyer who failed to

either cooperate with state bar officials and staff performing

their duties, or promptly furnish a full and complete response




                                                27
to bar counsel’s inquiry.       Ariz. R. Sup. Ct. 53(d), (f) (2010).7

Alexander does not contest that her filings were “meritless,

frivolous and dilatory” and designed to “delay, obstruct and

burden” the investigation; we therefore accept those findings.

Instead, she argues that because she justifiably relied on her

lawyers    to    properly   respond   to   the   screening   investigation

letter, she cannot be disciplined under former Rule 53 for their

actions.        She alternately contends that discipline under this

rule is not warranted because her lawyers ultimately provided a

comprehensive response to the screening investigation letter.

¶45         Alexander did not insulate herself from application of

former Rule 53 by retaining lawyers to represent her in the

investigation process.       We agree with the holding of the Kansas

Supreme Court, which addressed application of Kansas’ equivalent

to former Rule 53 in a similar situation:

      A respondent who retains an attorney to represent him
      or her in a disciplinary proceeding is not relieved of
      the   responsibilities . . . to   cooperate  with   and
      provide information to the Disciplinary Administrator.
      . . . Retained counsel must comply with those duties
      just as thoroughly as if respondent is communicating
      directly with the Disciplinary Administrator’s office.
      . . . [R]ules violations by a retained attorney may be
      imputed to the respondent unless the respondent
      demonstrates he or she could not reasonably know that
      retained counsel was obstructing the investigation.

In re Doudin, 249 P.3d 1190, 1198-99 (Kan. 2011).


7
     The substance of former Rule 53(d) and (f) is now set forth
in Rule 54(d).
                                      28
¶46          Alexander        knew     her     lawyers        were     obstructing     the

investigation.     Bar counsel sent Alexander’s lawyers a screening

investigation     letter        on     April      13,    2010,        advising    of   the

misconduct allegations against Alexander, requesting a written

response within twenty days, and unequivocally reminding them of

Alexander’s      ethical            obligation          to      cooperate        in    the

investigation.          Rather       than    comply      with     this      request,   the

lawyers filed five motions with the probable cause panelist over

the course of the next month, all seeking to stop, delay, or

otherwise burden the investigation.                      After the probable cause

panelist denied the motions, Alexander’s lawyers challenged the

ruling by filing three special action petitions with this Court,

which we declined to consider.                    Alexander expressly permitted

her lawyers to file all these documents.                       The panel did not err,

therefore, by holding her responsible for her lawyers’ efforts

to burden the investigation.

¶47          We also reject Alexander’s assertion that she complied

with   former   Rule     53    by    ultimately         providing      a    comprehensive

written     response     to      bar    counsel’s            screening      investigation

letter.     The response was not “prompt,” as Alexander’s lawyers

sent it more than two months after the date requested by bar

counsel.      See Ariz. R. Sup. Ct. 53(f) (2010).                           Consequently,

regardless of the comprehensive nature of Alexander’s response

to    the   screening    letter,       it    came       too    late    to    satisfy   her

                                             29
obligation to “promptly” respond.             We agree with the panel that

discipline was warranted under former Rule 53.

            II.   Sanction Imposed

¶48         Alexander   alternately          argues     the    panel     erred    by

suspending her from the practice of law for six months and one

day.   She contends that reprimand or censure is the appropriate

sanction.     We review the imposed sanction de novo as a question

of law.     In re Phillips, 226 Ariz. 112, 117 ¶ 27, 244 P.3d 549,

554 (2010).       Although we consider the panel’s view, we do not

defer to it because we are ultimately responsible for deciding

the appropriate sanction.       Id.

¶49         We    determine     suitable       disciplinary          sanctions    in

conjunction with the American Bar Association’s Standards for

Imposing Lawyer Sanctions (“Standards”) and, when appropriate, a

proportionality     analysis.         Ariz.    R.     Sup.    Ct.    58(k).      The

sanction     imposed,    however,       is     tailored        to     the     unique

circumstances of the case.        In re Wolfram, 174 Ariz. 49, 59, 847

P.2d 94, 104 (1993).     Standard 3.0 lists four factors for courts

to examine in deciding an appropriate sanction:                      “(a) the duty

violated; (b) the lawyer’s mental state; (c) the potential or

actual injury caused by the lawyer’s misconduct; and (d) the

existence of aggravating or mitigating factors.”                       Alexander’s

challenge on appeal focuses on factors (b)-(d).

¶50         The    Standards    provide        presumptive          sanctions    for

                                       30
misconduct         that     depend       on     the     lawyer’s       mental       state       when

violating      a     particular          duty        and    the     resulting        injury       or

potential injury.              After the presumptive sanction is identified,

the Court considers any aggravating and mitigating factors to

determine the appropriate sanction.                         Standards, Preface, § I(B).

The Standards do not account for multiple findings of misconduct

but suggest that, at a minimum, the imposed sanction align with

the     sanction         for     the     most     serious         finding.           Standards,

Theoretical Framework, § II.

              A.     Duty

¶51           Alexander’s          most       serious       misconduct        was   maintaining

the   RICO    lawsuit          while    knowing       it     lacked      legal      and    factual

merit,      thereby       violating       duties      she    owed     the     public      and    the

legal    system.           See     Standards         5.0,    6.0.        We    recognize        that

Alexander’s most important ethical duty was the one owed her

clients.           See     Standards,         Theoretical         Framework,        §     II    (“In

determining         the     nature       of     the     ethical       duty     violated,         the

standards      assume       that       the    most    important       ethical        duties      are

those obligations which a lawyer owes to clients.”).                                      Although

she maintained the lawsuit against the Board knowing MCAO was

statutorily required to represent the Board in civil matters,

see supra ¶ 33, her maintenance of the unfounded RICO lawsuit

was   the    more        serious    misconduct         because      it    resulted        in    more

injury and potential injury to the public and the legal system

                                                 31
than the Board suffered as a result of being sued by its own

lawyers.          Consequently,       Standard      5.2,     applicable        to   cases

involving public officials who prejudice the administration of

justice, and Standard 6.2, applicable to cases involving non-

meritorious claims, guide our analysis.

             B.    Mental State

¶52          Alexander’s mental state when she violated her duties

to    the   public    and    the     legal    system     affects      the    presumptive

sanction.     In re Phillips, 226 Ariz. at 117-18 ¶ 31, 244 P.3d at

554-55.      Not surprisingly, the Standards recommend more severe

sanctions for intentional or knowing misconduct than negligent

misconduct, which threatens less harm.                      Id. at 118 ¶ 31, 244

P.3d at 555.

¶53          The hearing panel found that Alexander acted knowingly

by    maintaining     the     RICO    lawsuit      without     a    factual    or   legal

basis.      Alexander       disputes     the      panel’s    finding,        arguing   she

acted negligently, at most, because she relied on the expertise

of supervising and senior lawyers at MCAO in concluding that the

RICO    lawsuit      was    well   founded.        For   the       reasons    previously

explained in discussing Alexander’s violation of ER 3.1, see

supra ¶¶ 12-21, we reject her argument.                            The panel properly

found that Alexander maintained the RICO lawsuit while knowing

it lacked a legal or factual basis.



                                             32
               C.    Potential or Actual Injury

¶54            Standards 5.22 and 6.22 each provide that suspension

is presumptively warranted if the lawyer’s knowing misconduct

injures    or       potentially         injures       a     party.         Standard       5.22

additionally         states      that     suspension          is     warranted       if    the

misconduct injures or potentially injures “the integrity of the

legal     process.”             The     panel        determined       that       Alexander’s

maintenance of the RICO lawsuit caused serious injury to both

the RICO defendants and the legal process.

¶55            Alexander        again     asserts          that     because        the    RICO

defendants      testified       they     were       harmed    by    the    filing    of    the

lawsuit rather than its maintenance, she did not injure them.

Alexander splits too fine a hair.                      No RICO defendant testified

he or she suffered injury solely from Aubuchon’s act of filing

the lawsuit.         And common sense tells us that as the RICO lawsuit

lingered       with       attendant       public          scrutiny,       the    defendants

experienced         increased       levels      of     distress.           All     the    RICO

defendants testified about the emotional upheaval and anxiety

caused    by    the      lawsuit.       One     lawyer       defendant,      for    example,

described the harm to his business relationships, reputation,

and family as a result of being accused of bribing a judge and

added that his law firm spent approximately $300,000 to defend

the RICO lawsuit.           A judge defendant testified he was impacted

emotionally         by   both   the     RICO    lawsuit       and    companion      criminal

                                               33
charges, became “severely depressed,” and had to “battle through

it” with the support of family and colleagues.                              Had Alexander

voluntarily dismissed the RICO lawsuit instead of defending it,

defendants’ injuries could have been minimized.

¶56           Alexander briefly argues the panel erred because the

evidence did not demonstrate how her misconduct caused injury or

potential injury to the integrity of the legal process.                                  As

previously     explained,          see   supra      ¶     43,    Alexander’s     misconduct

prejudiced         the     administration            of     justice        by    improperly

threatening        civil    damages        against       judges     for    their   judicial

acts.     Indeed, one judge defendant testified that the lawsuit

caused her to retire to avoid the possibility that her continued

role    on    the        bench     would     “smear[]           [her]     colleagues,   the

institution, where the public must have trust and confidence in

order   for    courts       to    operate     appropriately.”              Ample   evidence

supports the panel’s finding that Alexander’s misconduct injured

the legal process.

              D.    Aggravating and Mitigating Factors

¶57           Because Alexander engaged in knowing misconduct that

injured      the    RICO         defendants        and     the     legal     process,   the

presumptive sanction in this case is suspension.                             See Standards

5.22,   6.22.        The     sanction       to     be    imposed,       however,   requires

consideration        of     any     pertinent           aggravating        and   mitigating

factors.      See Standard 9.1.

                                              34
¶58          Referring         to     aggravating            factors           listed       in     ABA

Standard    9.0,       and    without       elaboration,           the     panel        found      the

existence       of     four    factors:               (1)    “pattern          of      misconduct”

(9.22(c));      (2)     “multiple         offenses”         (9.22(d));         (3)     “bad      faith

obstruction       of    the    disciplinary             proceeding         by       intentionally

failing    to    comply       with    rules       or    orders      of     the       disciplinary

agency”    (9.22(e));         and    (4)        “refusal      to    acknowledge           wrongful

nature of conduct” (9.22(g)).                     It found one mitigating factor:

“absence of a prior disciplinary record” (9.32(a)).                                     Alexander

challenges the findings of all aggravating factors.                                  Aggravating

factors need only be supported by reasonable evidence.                                           In re

Abrams, 227 Ariz. 248, 252 ¶ 27, 257 P.3d 167, 171 (2011).

¶59          Alexander disputes she committed multiple offenses or

obstructed the disciplinary process but offers no arguments not

previously       rejected.                The     panel       correctly             found        those

aggravating factors.

¶60          Alexander also asserts she acknowledged the wrongful

nature     of    her    conduct       by        testifying         that    she       might        have

proceeded       differently         had    she        been    aware       of     all    pertinent

information.           This lukewarm speculation is a far cry from a

sincere expression of remorse.                        Other testimony from Alexander

is more revealing:

      Q.   Now, in your deposition, I asked you if you had
      any remorse for your conduct in the racketeering case.
      Do you recall that question?

                                                 35
       A.     Vaguely.

       Q.   Do you recall – and I’m going to paraphrase –
       your answer was, “only that you are in this proceeding
       was your only remorse.” Do you recall that answer?

       A.   That doesn’t sound completely, but it’s something
       like that.

And while the disciplinary hearing was ongoing, Alexander posted

to her personal website and published on her Twitter account

another person’s column describing the disciplinary proceedings

as    “nothing      but     a    trumped-up,       meritless         witch     hunt”     that

unfairly      targeted          Alexander    for      her       conservative           views.

Reasonable evidence supports the panel’s finding that Alexander

is not remorseful.

¶61           We    agree       with   Alexander,        however,       that    reasonable

evidence does not support the panel’s finding that she had a

pattern of misconduct.             Commission of multiple offenses does not

necessarily equate to a “pattern of misconduct.”                         This Court has

found patterns when a lawyer had a prior disciplinary record

concerning         similar       misconduct,       and     a        lawyer     engaged     in

misconduct involving multiple parties in different matters that

often occurred over an extended period of time.                          See, e.g., id.

¶¶    25,   28     (judge       pursued   sexual    relationships            with   lawyers

appearing before him over significant period of time); In re

Zawada, 208 Ariz. 232, 238 ¶ 20 & n.3, 92 P.3d 862, 868 & n.3

(2004)      (prosecutor         committed   same    type       of    misconduct     in    two

                                            36
cases separated by years); In re Hirschfeld, 192 Ariz. 40, 41 ¶

2, 44 ¶ 18, 960 P.2d 640, 641, 644 (1998) (lawyer had past

history    of        discipline          and     committed        misconduct           involving

multiple clients in multiple cases); see also In re Levine, 174

Ariz. at 171-72, 847 P.2d at 1118-19 (collecting cases).                                         These

cases demonstrate that the “pattern of misconduct” aggravator

applies to lawyers who repeatedly engage in ethical misconduct

in different contexts.                   Here, except for her actions in the

disciplinary         process,          Alexander’s       misconduct           arose    from        her

actions    in    a     single         matter,     involved       the     same     people,          and

spanned    approximately               ninety    days.          And     she     has    no        prior

disciplinary record.                  Under these circumstances, Alexander did

not engage in a pattern of misconduct.

            E.       Proportionality Review

¶62         The panel did not perform a proportionality analysis,

and neither Alexander nor bar counsel presents us with other

disciplinary         cases       for    purposes        of    comparison.             The    unique

circumstance         of     a    deputy        county        attorney    pursuing           judges,

elected officials, a client, and others for civil racketeering

damages    in    a     high-profile            case     makes    it     difficult           to   make

comparisons to ensure Alexander’s sanction fits her misconduct.

Cf. In re Phillips, 226 Ariz. at 118-19 ¶ 37, 244 P.3d at 555-56

(finding        that        proportionality             review        “provide[d]            little

guidance”).            We       are    not      aware    of     any     comparable           cases.

                                                 37
Consequently, the sanction imposed on Alexander must be tailored

to the unique circumstances of this case.                See In re Levine, 174

Ariz. at 175, 847 P.2d at 1122 (“We have found no case with

misconduct of the unusual nature of this case, so we must tailor

the   discipline   to     these   unique      facts,   rather    than    base   the

sanction on any comparison of how we have disciplined similar

misconduct.”).

           F.    Appropriate Sanction

¶63        In setting the appropriate sanction, we bear in mind

that the primary objectives of lawyer discipline are “(1) to

protect   the    public    and    the    courts    and     (2)    to    deter   the

[disciplined] attorney and others from engaging in the same or

similar misconduct.”        In re Zawada, 208 Ariz. at 236 ¶ 12, 92

P.3d at 866.     Fulfilling these objectives promotes confidence in

the integrity of the disciplinary process.               Id.     The sanction is

not intended to punish the disciplined lawyer, In re Alcorn, 202

Ariz. 62, 74 ¶ 41, 41 P.3d 600, 612 (2002), although it may have

that effect.

¶64        After    considering         the    aggravating       and    mitigating

factors, we conclude that the presumptive sanction of suspension

is warranted.      We are not convinced, however, that Alexander

should be suspended for six months and one day.                  The consequence

of the additional day is that Alexander must complete a more

onerous reinstatement process and demonstrate her rehabilitation

                                        38
before reinstatement to the active practice of law, which may

significantly extend the effective length of her suspension.8

Ariz. R. Sup. Ct. 64(e)(1); see also In re Phillips, 226 Ariz.

at 119-20 ¶ 40, 244 P.3d at 556-57.                      If Alexander is suspended

for six months or less, she can apply for reinstatement in a

less      time-consuming       process            that    does         not       require     a

demonstration of rehabilitation.                  Ariz. R. Sup. Ct. 64(e)(2)(A).

¶65          Requiring      Alexander        to     complete         the     more   rigorous

application-for-reinstatement            process          is     not         necessary      to

achieve the objectives of lawyer discipline.9                              A suspension of

six    months    or   less,    with    its    attendant         loss        of    income   and

professional      standing,     would    protect         the    public        by    deterring

Alexander       and   others    from    engaging          in    similar          misconduct.

Alexander has no prior disciplinary record, and, although her

misconduct caused significant injury to the RICO defendants, the

public,    and    our   system    of    justice,          we    do     not       discern   any

evidence     that     her   misconduct        requires         her     to     affirmatively


8
     An applicant for reinstatement must provide, among other
things, financial information, describe rehabilitation efforts,
and   demonstrate  at   a  hearing   that   the   applicant has
rehabilitated, complied with all applicable orders and rules,
and is fit and competent to practice law.     Ariz. R. Sup. Ct.
65(a)(1), (b)(2).     After issuance of the hearing panel’s
recommendation, this Court determines the applicant’s fitness
for reinstatement. Ariz. R. Sup. Ct. 65(b)(4).
9
     Notably, bar counsel proposed a three-month suspension for
Alexander in his proposed report and order submitted to the
panel.
                                         39
demonstrate rehabilitation before reinstatement.                                For example,

no evidence suggests she acted dishonestly, continued a pattern

of misconduct, abandoned a client, proceeded under the influence

of illness or chemical dependency, or was motivated by malice,

greed, or other morally deficient reason.                         Cf. In re Zawada, 208

Ariz. at 235 ¶ 6, 238 ¶ 20, 241 ¶ 38, 92 P.3d at 865, 868, 871

(increasing suspension from six months to six months and one day

for   prosecutor        who    intentionally           deprived     defendants         of   fair

trials in two cases); In re Moak, 205 Ariz. 351, 355-56 ¶¶ 25-

26,   359    ¶    46,     71     P.3d     343,        347-48,    351     (2003)    (altering

suspension from six months to greater than six months for lawyer

who withheld evidence in civil case and knowingly misled jury);

In re Riches, 179 Ariz. 212, 215, 877 P.2d 785, 788 (1994)

(determining        three-year          suspension        appropriate       for        mentally

impaired lawyer who stole money from law firm); In re Kobashi,

177 Ariz. 584, 585-86, 870 P.2d 402, 403-04 (1994) (imposing

suspension greater than six months for lawyer who failed to file

lawsuit     for    injured       client        before     expiration       of     statute    of

limitations       and     then        failed     to     communicate      with     or     return

personal     documents           to     client,         and     failed     to     appear     in

disciplinary proceedings).                 If the State Bar questions whether

Alexander        should    be     allowed        to     resume     practice       after     her

suspension, it may object to her application for reinstatement,

thereby     submitting         the     matter     to     the    presiding       disciplinary

                                                40
judge, and potentially this Court, for review.                        Ariz. R. Sup.

Ct. 64(e)(2)(B).

¶66          A   six-month    suspension       is   the    appropriate      sanction

here.     Standard 2.3 advises that a suspension term should be at

least six months.        In light of the harm inflicted by Alexander’s

misconduct, we are not inclined to deviate from the Standard.

Cf. In re Alcorn, 202 Ariz. at 71 ¶¶ 32-33, 76 ¶ 51, 41 P.3d at

609, 614 (ordering six months’ suspension for lawyer who failed

to reveal a secret agreement to court that resulted in a “sham”

trial); In re Levine, 174 Ariz. at 149, 176, 847 P.2d at 1096,

1123     (imposing    six    months’   suspension         on   lawyer     who     filed

numerous     frivolous      lawsuits   against      former      law     partner     and

others    with   no   purpose    but     to   embarrass,       delay,     or    burden

others).

                                  CONCLUSION

¶67          Alexander       committed        professional       misconduct          by

violating ERs 1.1, 1.7(a)(1), 3.1, and 8.4(d) and former Rule

53(d) and (f).         We reject the panel’s determination that she

also violated ERs 1.7(a)(2), 3.4(c) and 4.4(a).                       We reduce her

suspension of six months and one day to six months, effective

thirty days from the filing date of this opinion.                      See Ariz. R.

Sup. Ct. 72(d).       We further require Alexander to attend, during

her suspension, at least ten hours of education classes focusing

on the ethical responsibilities of Arizona lawyers.                        She must

                                         41
submit proof of attendance and her notes from the classes with

any   affidavit   for   reinstatement   to   the   practice   of   law.

Alexander must attend these classes in addition to her annual

continuing legal education obligation.



                           _____________________________________
                           Ann A. Scott Timmer, Justice
CONCURRING:


_____________________________________
Scott Bales, Vice Chief Justice


_____________________________________
John Pelander, Justice


_____________________________________
Robert M. Brutinel, Justice


_____________________________________
Lawrence F. Winthrop, Judge*




     *Chief Justice Rebecca White Berch has recused herself from
this case.    Pursuant to Article 6, Section 3 of the Arizona
Constitution, the Honorable Lawrence F. Winthrop, Chief Judge of
the Arizona Court of Appeals, Division One, was designated to
sit in this matter.




                                 42